Name: Council Regulation (EEC) No 892/88 of 29 March 1988 amending Regulation (EEC) No 2261/84 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  economic policy;  production
 Date Published: nan

 Avis juridique important|31988R0892Council Regulation (EEC) No 892/88 of 29 March 1988 amending Regulation (EEC) No 2261/84 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations Official Journal L 089 , 06/04/1988 P. 0001 - 0003 Finnish special edition: Chapter 3 Volume 26 P. 0125 Swedish special edition: Chapter 3 Volume 26 P. 0125 COUNCIL REGULATION (EEC) No 892/88 of 29 March 1988 amending Regulation (EEC) No 2261/84 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 5 (4) thereof, Whereas production aid is no longer restricted to areas planted with olive trees before certain dates; whereas Council Regulation (EEC) No 1590/83 of 14 June 1983 on the determination of areas covered with olive trees qualifying for aid for the production of olive oil (3) should therefore be repealed; Whereas criteria should be laid down for determining the olive growers whose average production exceeds a given quantity; Whereas producer organizations should be relieved of certain tasks relating to the checking of crop declarations, since these are now carried out by specialized agencies; whereas the rules concerning the use of the amount withheld from production aid for the producer organizations should be reviewed; Whereas Regulation (EEC) No 1915/87 (4) amended, inter alia, the system of aid for the production of olive oil by laying down a maximum quantity of olive oil for which the production aid is payable; whereas these provisions provide that if the actual quantity produced exceeds the maximum quantity, the unit amount of aid payable shall be reduced by a coefficient; whereas if the quantity produced is less than the maximum quantity, the difference is to be added to the maximum quantity fixed for the following marketing year; whereas any reduction in the aid does not apply to small producers; whereas rules should be laid down for determining the final aid to be granted, for provisionally paying the aid and for fixing estimated production and the actual quantity produced; whereas the aid is granted according to different criteria depending on whether the olive growers are members of a producer organization and whether their production exceeds a given quantity; whereas rules should be laid down for determining that quantity; whereas Regulation (EEC) No 2261/84 (5) as last amended by Regulation (EEC) No 3763/86 (6), should be amended; Whereas experience in operating the production aid system is not yet sufficient for a revision of that system to be proposed, especially as the system is now being applied to two new member States; whereas the time limit for submission of the report on the working of the production aid arrangements should therefore be extended, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2261/84 is hereby amended as follows: 1. Article 2 (1) is replaced by the following: ´1. Production aid shall be granted in respect of olive oil as defined in points 1 and 4 of the Annex to Regulation No 136/66/EEC.' 2. In Article 2 (4), the figure ´100' is replaced by ´200'. 3. Article 2 (5) and (6) is replaced by the following paragraph: ´5. The producer Member States shall determine which olive growers have a production of at least 200 kg of oil within the meaning of Article 5 (2) of Regulation No 136/66/EEC on the basis of the average quantity of oil produced for which entitlement to aid has been recognized during the two previous marketing years. In cases where the necessary data does not exist or is not available or the olive grower has amended the crop declaration involving a change in the production potential, entitlement shall be determined by multiplying the number of olive trees in production by the average of the olive yield and the oil yields fixed, pursuant to Article 18, for the two previous marketing years.' 4. The second indent of Article 3 (1) is replaced by the following: ´- a copy of the declaration submitted for the purpose of compiling the olive-cultivation register.' 5. The second indent of Article 6 (1) is deleted. 6. The third indent of Article 8 (2) is deleted. 7. The first indent of Article 10 is replaced by the following: ´- shall coordinate the activities of the organizations of which they are composed and ensure that these activities accord with this Regulation, and in particular shall directly and in accordance with a percentage to be determined, verify the manner in which the checks specified in Article 8 have been carried out,' 8. The second indent of Article 11 (1) (b) is replaced by the following: ´- of the quantity of olive oil for which aid is granted through each organization,' 9. Article 12 (2) is replaced by the following: ´2. The advance referred to in paragraph 1 to each grower shall not exceed the amount obtained by multiplying the unit amount of the aid, fixed pursuant to Article 17a (1), by: - the amount resulting from multiplying the olive yields and the oil yields, fixed in accordance with Article 18, by the number of olive trees in production as stated in the crop declaration, or - the quantity mentioned in the application, if that quantity is less than that obtained pursuant to the first indent.' 10. The following Article is inserted in the chapter headed ´Final provisions': ´Article 17a 1. The following shall be determined in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, before 1 March in respect of the current marketing year: (a) estimated production; (b) the unit amount of the production aid that can be paid in advance. That amount must be such, under the production conditions of each marketing year, as to avoid any risk of unwarranted payment to olive growers. 2. Not more than six months after the end of the marketing year, the following shall be determined in respect of that year in accordance with the procedure referred to in paragraph 1: (a) the quantity actually produced in respect of which entitlement to aid has been recognized; (b) the unit amount of the production aid provided for under the fifth subparagraph of Article 5 (1) (b) of Regulation No 136/66/EEC, payable to producers whose average production is at least 200 kilograms per marketing year; (c) the quantity to be carried over to the next marketing year, if the quantity produced referred to in (a) is less than the maximum quantity laid down. 3. Member States shall, not later than 31 January, communicate to the Commission their olive oil production estimates for the current marketing year. The Commission may avail itself of other sources of information and, where necessary, have studies or surveys carried out relating to olive oil production. 11. In the second paragraph of Article 19, ´(a)' is deleted. 12. Article 21 is replaced by the following: ´Article 21 Before 1 January 1990, the Commission shall submit to the Council a report on the working of the system of aid for the production of olive oil, accompanied if necessary by proposals for revision of the system. Article 2 Regulation (EEC) No 1590/83 is hereby repealed. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1988. For the Council The President I. KIECHLE (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 377, 31, 12. 1987, p. 31. (3) OJ No L 163, 22. 6. 1983, p. 39. (4) OJ No L 183, 3. 7. 1987, p. 7. (5) OJ No L 208, 3. 8. 1984, p. 3. (6) OJ No L 349, 11. 12. 1986, p. 10.